 



Exhibit 10.31

AMENDMENT NO. 10 TO REVOLVING CREDIT AND
SECURITY AGREEMENT AND WAIVER

     THIS AMENDMENT NO. 10 TO REVOLVING CREDIT AND SECURITY AGREEMENT AND WAIVER
(this “Amendment”) is made and entered into as of March 17, 2005, between
MasTec, Inc., a Florida corporation (“MasTec”), the Subsidiaries of MasTec
identified on the signature pages hereto (together with MasTec, hereinafter
collectively referred to as the “Borrowers”), the financial institutions party
from time to time to the Loan Agreement (as hereinafter defined) (the “Lenders”)
and Fleet Capital Corporation, a Rhode Island corporation, as administrative
agent (the “Administrative Agent”) for the Lenders.

Recitals:

     The Borrowers, the Lenders and the Administrative Agent are parties to a
Revolving Credit and Security Agreement dated as of January 22, 2002 (as amended
and in effect on the date hereof, the “Loan Agreement”), pursuant to which the
Lenders have made certain revolving credit loans and letter of credit
accommodations to or for the benefit of the Borrowers.

     The Borrowers have requested that the Lenders agree to amend the Loan
Agreement to, among other things, amend the financial covenants set forth in
Section 11.1 of the Loan Agreement.

     The Borrowers have informed the Administrative Agent and the Lenders that a
Default exists under the Loan Agreement (the “Designated Default”) by reason of
the granting to DirecTV, Inc. by MasTec North America, Inc. of a second priority
lien upon Inventory sold to MasTec North America, Inc. by DirecTV, Inc., in
violation of Sections 7.2(a) and 8.7 of the Loan Agreement. The Borrowers have
further requested that the Lenders waive the Designated Default.

     Upon the terms and subject to the conditions hereinafter set forth, the
Lenders have agreed so to amend the Loan Agreement and to waive the Designated
Default.

     NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

     1. Definitions. All capitalized terms used in this Amendment, unless
otherwise defined herein, shall have the meaning ascribed to such terms in the
Loan Agreement.

     2. Amendments to Loan Agreement. Subject to the provisions of Section 4 of
this Amendment, the Loan Agreement is hereby amended as follows:Subject to the
provisions of Section 4 of this Amendment, the Loan Agreement is hereby amended
as follows:

     (a) By deleting the definition of “Comcast Concentration Limit,” “DirecTV
Concentration Limit,” “Fixed Charge Coverage Ratio,” “Letter of Credit
Facility,” “Letter of Credit Reserve,” and “Liberty Letter of Credit,” set forth
in Section 1.1 of the Loan Agreement and by substituting the following new
definition in lieu thereof:

     “Comcast Concentration Percentage” means 15%, or such lesser percentage as
the Administrative Agent may in its reasonable credit judgment determine from
time to time.

     “DirecTV Concentration Percentage” means (a) at any time that DirecTV’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is Ba3 or higher and by S&P is BB or higher, 30%; provided that, if Borrowers
maintain a Fixed Charge Coverage Ratio as reflected on Borrowers’ quarterly
financial statements and the related officer’s certificate delivered in
accordance with the respective provisions of Section 10.1(b) and 10.3, on
average for any period of 4 consecutive Fiscal Quarters ended on or after
June 30, 2005, greater than or equal to 1.25 or 1.00, and no Default or Event of
Default exists, then, for the Fiscal Quarter immediately succeeding such 4
consecutive Fiscal Quarter period, so long as DirecTV’s ratings are not less
than the levels set forth in this clause (a), 35%; (b) at any time that
DirecTV’s corporate credit rating or senior debt rating (secured or unsecured)
by Moody’s is lower than Ba3 or by S& P is lower than BB, 20%; or (c)
irrespective of DirecTV’s ratings, such lesser percentage as the Administrative
Agent may in its reasonable credit judgment determine from time to time.

 



--------------------------------------------------------------------------------



 



     “Fixed Charge Coverage Ratio” means, for any specified period, the ratio of
EBITDA of MasTec’s NAOperations for such period, adjusted, as appropriate, to
add back any Non-Cash Non-Recurring Charge Amounts deducted in computing such
EBITDA, less the sum of cash income taxes paid and Restricted Payments (other
than to the extent permitted by this Agreement), Restricted Distributions (other
than to the extent permitted by this Agreement), and Net Capital Expenditures
(other then Financed Capex) made, on a consolidated basis by MasTec’s
NAOperations during such period, to the sum of their consolidated interest
expense for such period and current maturities of long-term Debt as of the date
of determination, provided that for any specified accounting period of less than
12 consecutive months, current maturities of long-term Debt as of the date of
determination shall be multiplied by a fraction, the numerator of which is the
number of months included in such specified accounting period and the
denominator of which is 12.

     “Letter of Credit Guarantee Facility” means a subfacility of the Revolving
Credit Facility providing for the issuance of (a) Letters of Credit and Letter
of Credit Guarantees as described in Article 3 in an aggregate amount of Letter
of Credit Obligations at any one time outstanding not to exceed $45,000,000,
plus (b) the amount available to be drawn from time to time under the Liberty
Letter of Credit, plus (c) the amount available to be drawn from time to time
under the Canadian Financing Letter of Credit.

     “Letter of Credit Reserve” means, at any time, the aggregate Letter of
Credit Obligations at such time, other than Letter of Credit Obligations that
are fully secured by Cash Collateral. For the avoidance of doubt, at any time
that the Liberty Letter of Credit is outstanding, the amount of the Letter of
Credit Reserve attributable to the Liberty Letter of Credit at such time shall
be equal to the lesser of (i) $32,300,000 and (ii) the greatest amount of Letter
of Credit Obligations that at any time may be outstanding under the Liberty
Letter of Credit in accordance with the terms thereof.

     “Liberty Letter of Credit” means Letter of Credit No. ASL-1 S1295730-120MAT
issued by the Issuing Bank for the amount of MasTec and for the benefit of
Liberty Mutual Insurance Company in an aggregate amount available to be drawn
thereunder not to exceed $32,300,000 at any time.

     (b) By deleting clause (d) in the definition of “Eligible Account” in
Section 1.1 of the Loan Agreement and by substituting the following new clause
(d) in lieu thereof:

(d) such Account is owing by an Account Debtor more than 20% (for as to any
Approved Account Debtor, 50%) of whose then-existing accounts owing to all the
Loan Parties do not meet the requirements set forth in clause (b) above;
provided that, any such Account owing by Comcast that is unpaid not more than
60 days after its due date or more than 90 days after the invoice date, net of
bad debt allowance, shall be considered an Eligible Account for purposes of
(i) Borrowers’ Borrowing Base Certificate that was submitted as of February 28,
2005 (provided that Borrower updates such Borrowing Base Certificate to reflect
changes in the Accounts owing by Comcast that have occurred since January 31,
2005, and resubmits such updated Borrowing Base Certificate to the
Administrative Agent), and (ii) Borrowers’ Borrowing Base Certificate submitted
as of March 25, 2005;

     (c) By inserting the following new definitions in Section 1.1 of the Loan
Agreement in proper alphabetical sequence:

     “Net Capital Expenditures” means, with respect to any fiscal period
Borrowers, the sum of all Capital Expenditures made during such fiscal period
less the amount of cash proceeds received by Borrowers from sales of Equipment
made during such fiscal period in accordance with the terms of this Agreement.

     “Verizon” means, collectively, Verizon Communications Inc. and its
Affiliates and Subsidiaries.

     “Verizon Concentration Limit” means (a) at any time that Verizon’s
corporate credit rating or senior debt rating (secured or unsecured) by Moody’s
is Baa3 or higher and by S&P BBB- or higher, 30%; if Borrowers maintain a Fixed
Charge Coverage Ratio as reflected on Borrower’s quarterly financial statements
and the related officer’s certificate delivered in accordance with the
respective provisions of Section 10.1(b) and 10.3, on average for any period of
4 consecutive Fiscal Quarters ended on or after June 30, 2005, greater than or
equal to 1.25 to 1.00, and no Default or Event of Default exists, then, for the
Fiscal Quarter immediately succeeding such 4 consecutive Fiscal Quarter period,
so long as Verizon’s ratings are not less than the levels set forth in this
clause (a), 35%; (b) at any

2



--------------------------------------------------------------------------------



 



time that Verizon’s corporate credit rating or senior debt rating (secured or
unsecured) by Moody’s is lower than Baa3 or by S&P is lower than BBB-, 20%; or
(c) irrespective of Verizon’s rating, such lesser percentage as the
Administrative Agent may in its reasonable credit judgment determine from time
to time.

     (d) By deleting Sections 11.1 (a) and (b) and by substituting the following
new Sections 11.1(a) and (b) in lieu thereof:

     (a) Tangible Net Worth. Permit consolidated Tangible Net Worth of MasTec’s
NAOperations to be less than the sum set forth below at any time during the
period corresponding thereto:

      Period   Amount
December 31, 2004
  $45,000,000.00
 
   
January 31, 2005, through May 31, 2005
  $40,000,000.00
 
   
June 30, 2005, through August 31,2005
  $45,000,000.00
 
   
September 30, 2005, through November 30, 2005
  $53,500,000.00
 
   
December 1, 2005, and at all times thereafter
  $53,500,000.00 plus (ii) an
 
  amount equal to 50% of
 
  consolidated Net Income (but
 
  without deduction for any
 
  Net Loss) of MasTec’s
 
  NAOperations for the period
 
  from December 1, 2005,
 
  through the date of
 
  determination, treated as a
 
  single accounting period.

     (b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio to
be less than the ratio set forth below for the period corresponding thereto:

      Period   Ratio
The 9-calendar month period
  1.50 to 1.00
ending on December 31, 2004
   
 
   
The 10-calendar month period
  1.15 to 1.00
ending on January 31, 2005
   
 
   
The 11-calendar month period
  1.15 to 1.00
ending on February 28, 2005
   
 
   
The 12-month period ending
  1.20 to 1.00
on March 31, 2005
   
 
   
The 12-month period ending
  1.20 to 1.00
on April 30, 2005
   
 
   
The 12-month period ending
  1.20 to 1.00
on May 31, 2005
   
 
   
The 12-month period ending
  1.25 to 1.00
on June 30, 2005
   
 
   
The 12-month period ending
  1.25 to 1.00
on July 31, 2005
   

3



--------------------------------------------------------------------------------



 



      Period   Ratio
The 12-month period ending
  1.25 to 1.00
on August 31, 2005
   
 
   
The 12-month period ending
  1.50 to 1.00
on September 30, 2005
     
The 12-month period ending
  1.50 to 1.00
on October 31, 2005
   
 
   
The 12-month period ending
  1.50 to 1.00
on November 30, 2005
   
 
   
The 12-month period ending
  2.00 to 1.00
on December 31, 2005 and each 12-month period ending on the last day of each
calendar month thereafter
   

     3. Limited Waiver of Designated Defaults. Subject to the provisions of
Section 4 of this Amendment, the Administrative Agent and the Lenders hereby
waive the Designated Default in effect on the date hereof. In no event shall the
foregoing waiver be deemed to constitute a waiver of (i) any Default or Event of
Default that may exist on the date of this Amendment (other than the Designated
Default) or (ii) the Borrowers’ respective obligations to comply with all of the
terms and conditions of the Loan Agreement and the other Loan Documents from and
after the date hereof. Notwithstanding any prior, temporary mutual disregard of
the terms of any contracts between the parties, each Borrower hereby agrees that
it shall be required strictly to comply with all of the terms of the Loan
Agreement and the other Loan Documents on and after the date hereof.

     4. Conditions to Effectiveness. The provisions of Sections 2 and 3 of this
Amendment shall become effective on the date hereof, in each case on the date
(the “Amendment No. 10 Effective Date”) on which the Administrative Agent shall
have received, on or before March 18, 2005: (a) a fee in the amount of $93,750
for the Ratable account of the Lenders, which fee is earned on the date hereof
and is not subject to refund or rebate of any kind whatsoever, and (b) the
following documents, each of which shall be satisfactory in form and substance
to the Administrative Agent and in sufficient copies for each Lender:

     (i) this Amendment duly executed and delivered by the Borrowers, the
Required Lenders and the Administrative Agent;

     (ii) a certificate of the secretary or assistant secretary of each Borrower
having attached thereto the articles or certificate of incorporation and bylaws
of such Borrower (or containing the certification of such secretary or assistant
secretary that no amendment or modification of such articles or certificate of
incorporation or bylaws has become effective since the last date on which such
documents were last delivered to the Lenders), all corporate or company action,
including shareholders’ or members’ approval, if necessary, has been taken by
such Borrower and/or its shareholders or members to authorize the execution,
delivery and performance of this Amendment and to the further effect that the
incumbency certificate most recently delivered to the Lenders remains in effect,
unchanged;

     (iii) a certificate of the chief executive officer of MasTec stating that,
to the best of his or her knowledge and based on an examination sufficient to
enable him or her to make an informed statement, after giving effect to the
Amendment and to the revised Schedules to the Loan Agreement delivered
therewith,

     (A) all of the representations and warranties made or deemed to be made
under the Loan Agreement are true and correct on and as of the Amendment No. 10
Effective Date, and

     (B) no Default or Event of Default exists;

     and the Administrative Agent shall be satisfied as to the truth and
accuracy thereof; and

4



--------------------------------------------------------------------------------



 



     (iv) such other documents and instruments as any Lender through the
Administrative Agent may reasonably request.

     5. Representations and Warranties. To induce the Administrative Agent and
the Lenders to enter into this Amendment, each Borrower hereby makes the
following representations and warranties to the Administrative Agent and the
Lenders, which representations and warranties shall survive the delivery of this
Amendment and the making of additional Loans under the Loan Agreement as amended
hereby:

     (a) Authorization of Agreements. Each Borrower has the right and power, and
has taken all necessary action to authorize it, to execute, deliver and perform
this Amendment and each other agreement contemplated hereby to which it is a
party in accordance with their respective terms. This Amendment and each other
such agreement contemplated hereby to which it is a party has been duly executed
and delivered by the duly authorized officers of such Borrower and each is, or
each when executed and delivered in accordance with this Amendment will be, a
legal, valid and binding obligation of such Borrower, enforceable in accordance
with its terms.

     (b) Compliance of Agreements with Laws. The execution, delivery and
performance of this Amendment in accordance with their respective terms do not
and will not, by the passage of time, the giving of notice or otherwise,

     (i) require any Governmental Approval that has not been obtained or violate
any Applicable Law relating to such Borrower or any of its Subsidiaries,

     (ii) conflict with, result in a breach of or constitute a default under the
articles or certificate of incorporation or by-laws or other constituent
documents or any shareholders’ or members’ agreement of such Borrower or any of
its Subsidiaries, any material provisions of any indenture, agreement or other
instrument to which such Borrower, any of its Subsidiaries or any of such
Borrower’s or such Subsidiaries’ property may be bound or any Governmental
Approval relating to such Borrower or any of its Subsidiaries, or

     (iii) result in or require the creation or imposition of any Lien upon or
with respect to any property now owned or hereafter acquired by such Borrower
other than the Security Interest.

     (c) DirecTV Agreements.

     (i) Borrowers have delivered to Administrative Agent true, correct and
complete copies of that certain DirecTV, Inc. 2003 Home Services Provider
Agreement dated March 1, 2003, between DirecTV, Inc. and MasTec North America,
Inc., as amended by that certain First Amendment to That 2003 Home Services
Provider Agreement between MasTec North America, Inc. and DirecTV, Inc. (the
“First Amendment”), dated October 6, 2003, and by that certain Second Amendment
to That 2003 Home Services Provider Agreement between MasTec North America Inc.
and DirecTV, Inc. (the “Second Amendment”), dated February ___, 2004 (as
amended, the “DirecTV Home Services Provider Agreement”).

     (ii) On March 17, 2005, MasTec North America, Inc. delivered a notice to
DirecTV, Inc. in the form attached to this Amendment as Exhibit A.

     6. Additional Covenant. To induce the Administrative Agent and the Lenders
to enter into this Amendment, each Borrower hereby covenants and agrees with the
Administrative Agent and the Lenders as follows:

     (a) Such Borrower shall cause MasTec North America, Inc. to deliver to the
Administrative Agent, within ninety (90) days of the date this Amendment becomes
effective, a copy of a fully executed and effective new agreement (the “New
DirecTV Agreement”) between MasTec North America, Inc. and DirecTV, Inc. that
replaces the Home Services Provider Agreement in its entirety and modifies all
DirecTV, Inc.’s rights of setoff and recoupment so as to provide (by language
acceptable to the Administrative Agent in its reasonable credit judgment) that
the New DirecTV Agreement shall be subject and subordinate to any security
interest granted by MasTec North America, Inc. in the accounts receivable
arising under the New DirecTV Agreement to Fleet Capital Corporation, as
administrative agent for the Lenders under MasTec North America, Inc.’s
Revolving Credit and Security Agreement, as may be amended from time to time;
and

5



--------------------------------------------------------------------------------



 



     (b) No such Borrower shall (i) enter into any agreement with DirecTV, Inc.
other than the New DirecTV Agreement, (ii) modify or amend the Home Services
Provider Agreement other than to replace it with the New DirecTV Agreement, or
(iii) after the date on which MasTec North America, Inc. delivers to the
Administrative Agent a copy of the New DirecTV Agreement, modify or amend the
New DirecTV Agreement unless Borrowers shall have delivered written notice of
such modification or amendment to the Administrative Agent no fewer than three
(3) Business Days prior to the effective date of such modification or amendment.
Each Borrower acknowledges and agrees that the Administrative Agent is
authorized to establish Additional Reserves with respect to such matters and in
such amounts as the administrative Agent may determined in the exercise of its
reasonable credit judgment and that the Administrative Agent may do so in
response to any modification or amendment of the New DirecTV Agreement. Nothing
in the foregoing shall limit or restrict in any way the right of the
Administrative Agent to establish, change and otherwise employ any other
Additional Reserve or any other reserve from time to time in the exercise of its
reasonable credit judgment, or to exercise any other right or remedy available
to the Administrative Agent under the Loan Agreement or otherwise upon the
occurrence of any Default or any Event of Default.

     7. Filing of From 10-K. MasTec’s annual report on Form 10-K for its Fiscal
Year ended December 31, 2004, shall be filed with the Securities and Exchange
Commission on or before March 31, 2005. Such annual report shall include
financial statements for MasTec and its Consolidated Subsidiaries that are
reported on, without qualification, by BDO Seidman LLP and are identical in all
material respects to the financial statements contained in the draft Form 10-K
for its Fiscal Year ended December 31, 2004, as delivered on March 17, 2005, to
the Administrative Agent and the Lenders.

     8. Effect of Amendment. From and after the Amendment No. 10 Effective Date,
all references in the Loan Agreement and in any other Loan Document to “this
Agreement,” “the Loan Agreement,” “hereunder,” “hereof” and words of like import
referring to the Loan Agreement, shall mean and at any time of determination be
references to the Loan Agreement as amended by this Amendment. Except as
expressly amended hereby, the Loan Agreement and all terms, conditions and
provisions thereof remain in full force and effect and are hereby ratified and
confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or any Lender under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

     9. Breach of Amendment. Any breach by the Borrowers of any representation,
warranty or covenant contained herein shall constitute an Event of Default.

     10. Counterpart Execution; Facsimile Signatures. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement. Any signature delivered by a party by facsimile
transmission shall be deemed to be an original signature hereto.

     11. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Georgia without giving effect to
conflicts of law principles thereof.

     12. Successors and Assigns. This Amendment shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

     13. Further Assurances. The Borrowers agree to take such further actions as
any Lender through the Administrative Agent shall reasonably request from time
to time in connection herewith to evidence or give effect to the amendments set
forth herein or any of the transactions contemplated hereby.

     14. Section Titles. Section titles and references used in this Amendment
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement among the parties hereto.

     15. Waiver of Jury Trial. To the fullest extent permitted by Applicable
Law, each of the parties hereto hereby waives the right to trial by jury in any
action, suit, counterclaim or proceeding arising out of or related to this
Amendment.

     16. Release of Claims. To induce the Administrative Agent and the Lenders
to enter into this Amendment, each Borrower hereby releases, acquits and forever
discharges the Administrative Agent and the Lenders, and all officers,
directors, agents, employees, successors and assigns of the Administrative Agent
and the Lenders, from any and all liabilities, claims, demands, actions or
causes of action of any kind or nature (if there be any), whether absolute or
contingent, disputed or undisputed, at law or in equity, or known or unknown,
that such Borrower now has or ever had against Agent or any Lender

6



--------------------------------------------------------------------------------



 



arising under or in connection with any of the Loan Documents or otherwise. Each
Borrower represents and warrants to the Administrative Agent and the Lenders
that such Borrower has not transferred or assigned to any Person any claim that
such Borrower ever had or claimed to have against the Administrative Agent or
any Lender.

     17. Expenses of Administrative Agent. The Borrowers agree to pay, on
demand, all costs and expenses reasonably incurred by the Administrative Agent
in connection with the preparation, negotiation and execution of this Amendment
and any other Loan Documents executed pursuant hereto and any and all
amendments, modifications, and supplements thereto, including, without
limitation, the reasonable costs and fees of the Administrative Agent’s legal
counsel and any taxes or expenses associated with or incurred in connection with
any instrument or agreement referred to herein or contemplated hereby.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed under seal and delivered by their respective duly authorized
officers as of the date first written above.

            FLEET CAPITAL CORPORATION,
as the Administrative Agent and as a Lender
      By:   /s/ Dennis S. Losin         Name:   Dennis Losin        Title:  
SVP     

            WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Ryan Parnell         Name:   Ryan Parnell        Title:   Vice
President     

            LASALLE BUSINESS CREDIT, LLC, successor in
interest to LASALLE BUSINESS CREDIT, INC., as a
Lender
      By:   /s/ Douglas C. Colletti         Name:   Douglas C. Colletti       
Title:   SR VP     

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ Jeffrey S. Ackerman         Name:   Jeffrey S. Ackerman       
Title:   Vice President     

            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Alex M. Council, IV         Name:   Alex M. Council IV       
Title:   Vice President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

8



--------------------------------------------------------------------------------



 



            BORROWERS:


MASTEC, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            CHURCH & TOWER, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            CHURCH & TOWER ENVIRONMENTAL, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            CRUZ-CELL, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            DRESSER/AREIA CONSTRUCTION, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            FLAIRE INCORPORATED
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

9



--------------------------------------------------------------------------------



 



            MASTEC INTEGRATION SYSTEMS, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC NETWORK SERVICES, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC NORTH AMERICA, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC TELCOM & ELECTRICAL SERVICES, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

10



--------------------------------------------------------------------------------



 



            PROTEL IND., INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            RENEGADE OF IDAHO, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            S.S.S. CONSTRUCTION, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            UPPER VALLEY UTILITIES CORP.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            WILDE HOLDING CO., INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            WILDE ACQUISITION CO., INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

11



--------------------------------------------------------------------------------



 



            NORTHLAND CONTRACTING, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            WILDE OPTICAL SERVICE, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC REAL ESTATE HOLDINGS, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC OF TEXAS, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC CONTRACTING COMPANY, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC MINNESOTA, SW, LLC
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President Of MasTec Services Company, Inc., Sole Member     

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

12



--------------------------------------------------------------------------------



 



            MASTEC SERVICES COMPANY, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC ASSET MANAGEMENT COMPANY, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC TC, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            MASTEC FC, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President     

            STACKHOUSE REAL ESTATE HOLDINGS, INC.
      By:   /s/ Michael Nearing         Michael Nearing        Executive Vice
President   

13



--------------------------------------------------------------------------------



 



         

EXHIBIT A

MasTec Logo [g94097g9409701.gif]

March 17, 2005

Mr. Jan Farrell
Assistant General Counsel
DirecTV
8085 So. Chester Street
Suite 300
Englewood, CO 80112

Re: DIRECTV, Inc. 2003 Home Service Provider Agreement dated march 1, 2003, as
amended by the First Amendment dated October 6, 2003 and the Second Amendment
dated February 27, 2004 (collectively, the “Agreement”) by and between MasTec
North America, Inc. (“MasTec North America”) and DIRECTV, Inc. (“DIRECTV”).

Dear Mr. Farrell:

     MasTec North America hereby gives notice to DIRECTV that pursuant to that
certain Revolving Credit and Security Agreement between MasTec, Inc. (“MTZ”),
MasTec North America and certain other subsidiaries of MTZ and the lenders named
therein for whom Fleet Capital Corporation is administrative agent (the
“Agent”), MTZ and MasTec have granted to the Agent a first priority security
interest in among other assets of MasTec, all of MasTec’s accounts receivable
under the Agreement.

Sincerely,

Group President

Cc: Mr. Bob Campbell

MasTec Address [g94097g9409702.gif]

 